Title: From John Adams to John Quincy Adams, 6 December 1804
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy December 6. 1804.

In your Letter of the 26 of November, to your Brother, you express a “Wish that I could See the course of Things with more indifference.” But this is impossible. The Habits of a whole Life of Man, are not to be changed without difficulty. While Life and Breath and being last, I shall love my Country: and neither the Interests of Posterity nor the Happiness of the present Generation, can ever be indifferent to me. I love the People of America: there is not one of their present favourites who loves them more. I believe them incapable of ingratitude. They may be and often are deceived and it is the Duty of those who love them, and have information and Capacity for it to undeceive them. I Should be unhappy indeed, if I could feel less than I do for the Public. I Should despise myself. I Should no longer be one of those, whom Montesquieu somewhere describes as Man “capable de S’estimer beaucoup.” Knowing however, that I can do nothing, to Serve the Public, and having nothing with which to reproach myself, I can Submit to the course of Things with as little disturbance to my “tranquility of Mind” as I ought.—I know that nothing remains between me and my Grave but my Plough, and I can contemplate this Prospect, not only with indifference but pleasure. You have recommended to me, a Work, which instead of increasing my indifference to public affairs, would engage my feelings and enflame my Passions. In many Passages it would set me on fire and I should have occasion for a Bucket of Water constantly by my side to put it out.
You think that “henceforth, public affairs will never affect me, but unpleasantly.” I am not of this opinion. On the contrary, I expect, old as I am, to live to see the time when New York and Pensilvania, will See their Error, and Maryland too and New England unanimously almost. Indeed public affairs at present do not affect me So unpleasantly as you imagine. I regret the daring freedoms which have been practised on the constitution: I regret the Tryumph of Ambition over public Virtue: I regret the impudent front of Vice and Crime, which Shews itself So openly. But the general Conduct of public affairs is not to me So very terrible. Jefferson has borrowed from me a Doctrine which I first taught in Congress in 1775 and 1776, a Doctrine which I preached to Washington I always advocated with Franklin and Jay in France, as you will See by my Letter Books in part a Doctrine which  I preached in Season and out of Season to Washington during his whole Administration, and with more Zeal and fervor than ever before his proclamation of Neutrality, a Doctrine which I pursued with undeviating Inflexibility, through the whole of my own Administration, at the Expense of the Enmity of the whole Hamiltonian Faction through the Continent, and at the Expence of the Friendship of at least three of my own ministers of State, the doctrine I mean is to do Justice to all Nations, to have alliances with none without necessity. I established Peace with France and England in Such a manner that it was almost impossible for my Successor to break it, and Jefferson has professed and for what I know practised accordingly. I have no reason therefore to be much distressed on account of foreign affairs, and in these lie our greatest dangers. The War in the Mediterranean has not been conducted as I Should have conducted it, but it may be as well. The Substitution of Messages for Speeches, and of dinners every day for a dozen instead of twice a Week for a larger number, and twenty other little Sacrifices to a very vulgar popularity, particularly the Suppression of Levees, are mere Trifles, which give me neither pleasure nor pain. The Errors in the Administration of the Interior are of no very dangerous or lasting evil. I regret not the repeal of the Alien or Sedition Law, which were never favorites with me though I think naturalization is made too easy.—I rejoice that the 8 Per Cent Loan is unpopular, I always detested it and permitted it with great regret, to avoid quarrelling with my Minister, as much as I could: but I am now very Sorry I did not forbid it, and take the consequences on myself in this as I was compelled to do, in So many other Things. The irreligion the Immorality and the Venality which are creeping in and gaining ground, I attribute to French Intrigue, and Mr Pinkney or Mr King or Mr Jay or Mr Elsworth could not wholly prevent it. Perhaps the People would not be upon their guard against it So much, under them as under Mr Jefferson. The Partiality to the landed Interest at the Expence of the mercantile, which is very visible, will cure itself, I hope. If not, the Prosperity of the Country will not advance so rapidly, if it should not decline. The Cashiering of public officers, will be a precedent for future Administrations, which will be always producing Some ill blood. The public Rewards bestowed on Duane, Callender, Lion, Brown and others, will also be precedents and I expect that Rival Factions will hereafter make Use of Newspaper Editors as their the principal Instruments of their Ambition. I take it for granted that public Virtue is no longer to rule: but Ambition is to govern the Country. In this respect I am bold to Say, call it Vanity or what you will, that Washington and Adams were the Ultimi Americanorum. All We can hope for hereafter is that We may be governed by honourable, not criminal Ambition. As there does not in experience appear to be in our Constitution, any Mediating Power capable of uniting or controlling Rival Factions, and maintaining a ballance between them our Government must forever be a kind of War of about one half the People against the other. The early introduction of Impeachments is an allarming Symptom of the Spirit of Faction. They are necessary in the Constitution: but they are So disagreable that they have Scarcely ever been resorted to by the genuine Spirit of Liberty and in England almost always by the Spirit of Faction. I think they Should never be used but in case of Corruption, never for mere Error of Judgment. I Shall fatigue and disgust you with my Letters, if I go on.
J. Adams